Name: Decision of the EEA Joint Committee No 102/98 of 30 October 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: chemistry;  plant product;  European construction;  economic analysis
 Date Published: 1999-07-29

 Avis juridique important|21999D0729(03)Decision of the EEA Joint Committee No 102/98 of 30 October 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 197 , 29/07/1999 P. 0054 - 0054DECISION OF THE EEA JOINT COMMITEENo 102/98of 30 October 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the "Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 50/98 of 29 May 1998(1);Whereas Commission Decision 96/335/EC of 8 May 1996 establishing an inventory and a common nomenclature of ingredients employed in cosmetic products(2) is to be incorpored into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 9 (Commission Directive 95/17/EC) of Chapter XVI of Annex II to the Agreement: "10. 396 D 0335: Commission Decision 96/335/EC of 8 May 1996 establishing an inventory and a common nomenclature of ingredients employed in cosmetic products (OJ L 132, 1.6.1996, p.1)."Article 2The texts of Decision 96/335/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 31 October 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committe.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 October 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 30, 4.2.1999, p. 51.(2) OJ L 132, 1.6.1996, p. 1.